       Case 3:20-cv-00228-DPM-JJV Document 38 Filed 04/09/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                      PLAINTIFF

v.                       No. 3:20-cv-228-DPM-JJV

IAN WARD, Sergeant, North
Central Unit; NURZUHAL
FAUST, Warden, ADC; and
DEXTER PAYNE, Director, ADC                                    DEFENDANTS

                                  ORDER
       Everett's appeal, Doc. 36, is partly granted and partly denied.
FED.   R. Crv. P. 72(a). Interrogatories 1 and 2 ask factual questions that
call for yes-or-no answers from Defendant Ward.                 Although the
questions go to the core of Everett's claim, they' re not argumentative
and don't assume any facts. Defendant Ward must therefore provide
supplemental responses to Interrogatories 1 and 2 by 23 April 2021.
Everett's appeal is denied as to Interrogatory 3, though. The question
is vague and too broad.
       So Ordered.

                                                         {I'
                                    D .P. Marshall Jr.
                                    United States District Judge
